MEMORANDUM OPINION

                                           No. 04-11-00212-CR

                                       IN RE Roland L. TAYLOR

                                     Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Karen Angelini, Justice
                  Phylis J. Speedlin, Justice

Delivered and Filed: April 6, 2011

PETITION FOR WRIT OF MANDAMUS DENIED

           On March 23, 2011, relator filed a petition for writ of mandamus, complaining of the trial

court’s failure to rule on his pro se motion to discover criminal record of witness. However,

relator has retained counsel to represent him in the criminal proceeding pending in the trial court

for which he is currently confined. A criminal defendant is not entitled to hybrid representation.

See Robinson v. State, 240 S.W.3d 919, 922 (Tex. Crim. App. 2007); Patrick v. State, 906
S.W.2d 481, 498 (Tex. Crim. App. 1995). A trial court has no legal duty to rule on pro se

motions or petitions filed with regard to a criminal proceeding in which the defendant is

represented by counsel. See Robinson, 240 S.W.3d at 922. Consequently, the trial court did not

abuse its discretion by declining to rule on relator’s pro se motion filed in the criminal

1
 This proceeding arises out of Cause Nos. 2010-CR-11033 & 2010-CR-11034, styled State of Texas v. Roland L.
Taylor, pending in the 227th Judicial District Court, Bexar County, Texas, the Honorable Philip Kazen presiding.
                                                                                  04-11-00212-CR

proceeding pending in the trial court. Accordingly, the petition for writ of mandamus is denied.

TEX. R. APP. P. 52.8(a).

       Additionally, relator filed an Application for Leave to File Petition for Writ of

Mandamus. No leave is required to file a petition for writ of mandamus in this court. TEX. R.

APP. P. 52. Therefore, relator’s motion for leave to file is DENIED as moot.

                                                           PER CURIAM
DO NOT PUBLISH




                                              -2-